Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 20-CM-241

                     IN RE WILLIE RICHARDSON, APPELLANT.

                         Appeal from the Superior Court
                          of the District of Columbia
                              (2019 CCC 00052)

                      (Hon. Maribeth Raffinan, Trial Judge)

(Argued Feb. 17, 2022                                 Decided March 24, 2022 ∗)

     Annamaria Kimball, appointed by this court, for appellant. Christine
Pembroke was on the brief for appellant.

       Caroline Tan for appellee. Janice Y. Sheppard, Assistant Attorney General,
Karl A. Racine, Attorney General for the District of Columbia, Loren L. AliKhan,
Solicitor General at the time, Caroline S. Van Zile, Principal Deputy Solicitor
General, and Ashwin P. Phatak, Deputy Solicitor General, were on the brief for
appellee.

      Before GLICKMAN, EASTERLY, and DEAHL, Associate Judges.




       ∗ The decision in this case was originally issued as an unpublished
Memorandum Opinion and Judgment. Upon consideration of motions to publish
filed by the District of Columbia and the Legal Aid Society of the District of
Columbia, we grant the motions and publish this Opinion.
                                         2

      DEAHL, Associate Judge: Willie Richardson was convicted of four counts of

contempt for violating a temporary protection order (TPO). The TPO directed

Richardson not to contact his ex-girlfriend, Michelle Hargrove, and he was found

guilty of contempt for each of four Facebook messages he sent to Hargrove over the

course of a single day. On appeal, Richardson argues that his convictions should

merge because sending four messages on a single day amounts to just one offense,

not four. He also argues that the trial court abused its discretion by improperly

admitting prior bad acts evidence in the form of several hostile voicemails he had

left on Hargrove’s phone before the issuance of the TPO. We are unpersuaded by

Richardson’s arguments and affirm.



                                         I.



      Richardson and Hargrove were in a relationship from January 2018 until May

2019. Shortly after their relationship ended, Hargrove sought and the Superior Court

issued a TPO ordering Richardson “not [to] contact [Hargrove] in any manner,”

including via “electronic or social media.” Weeks later, and while the TPO was in

effect, Hargrove received four messages via Facebook Messenger, all sent on a

single day from Richardson’s Facebook account. The messages were time-stamped

2:09 PM, 3:39 PM. 7:49 PM, and 9:34 PM, and read as follows:
                                         3

            [2:09 PM] So you in a relationship with your new boo and
            you got pictures all over [your Facebook] page you and
            him been here and there? Damn I was a fool for you but
            God bless you so you got his picture on both page as your
            profile huh? I waste my time and pain over you and then
            you gave him my things and sit at the patio with him like
            he or you brought it but what woman you know of can say
            that she are around something that you brought me or gave
            me not none because I loved you enough to respect your
            things I’m not being around another woman with it on or
            at my house. Have a blessed day and then the law suit I
            put you down with you share and spend it on another man
            and your kids wow [] but that’s the thanks that I get and
            favor for being a dumb old ass for you

            [3:39 PM] Damn I missing your ass

            [7:49 PM] Look I love you more then anything and I have
            not been with nobody I just wish you would had really
            believed me but I know your new number I just did not
            call it? It’s 883 25 ha ha I’m not telling you the last two
            of your number I just gave you your space and his respect
            as your man because I do not want you to cheat on him
            just like you did me and treated me! My love for you is so
            powerful to me!

            [9:34 PM] I’m not here against you or betrayed you either
            but why you won’t text back huh I love you I’m not on
            your time in turning people in to the law like you do I love
            you once again with all my heart


Hargrove testified that the first message referred to a patio furniture set that

Richardson insisted he had purchased for her and was angry about her using with

another man. The partial phone number in the third message was from a number

Hargrove acquired after the TPO was issued—a number she did not know
                                         4

Richardson had and did not want him to have. Hargrove understood the fourth

message (“turning people in to the law”) to refer to her obtaining a TPO against him.



      Richardson was charged with four counts of contempt under D.C. Code

§ 16-1005(f)(1) (2021 Supp.). Before trial, the government notified Richardson of

its “intent to use evidence of other crimes or prior bad acts pursuant to Drew v.

United States, 331 F.2d 85 (D.C. Cir. 1964).” Specifically, the government sought

to introduce portions of three voicemails that Richardson left on Hargrove’s phone

between the end of their relationship and the issuance of the TPO. The government

argued the voicemails were admissible as evidence of Richardson’s identity as the

person who sent the Facebook messages. It contended that the voicemails were

relevant to Richardson’s identity because, like the Facebook messages, they show

the speaker was “upset by Ms. Hargrove’s new relationship, and by Ms. Hargrove’s

continued use of the patio furniture.” The government also argued the voicemails

were admissible as evidence of motive because “[c]omparing these voicemails to the

charged Facebook messages will demonstrate the defendant’s determination to

contact Ms. Hargrove to express these feelings despite her requests to end all

contact.” The court ruled that the voicemails were admissible as evidence of identity

and motive. The court stressed that the question of identity was of particular

importance because Richardson planned to argue that the Facebook messages,
                                          5

though concededly sent from his account, were written by somebody else. 1 Three

excerpts from the voicemails were eventually introduced at trial. 2



      After the close of evidence, Richardson moved to merge the four counts of

contempt into a single count, contending that the four messages—“sent within a

single day, within a fairly short amount of time”—amounted to a single offense. The

court denied Richardson’s motion, noting that although the messages were sent on

the same day, they remained “distinct messages that were sent at these four different

times . . . . at least an hour apart.” After a two-day bench trial, Richardson was


      1
       The sole witness for the defense testified she had received multiple messages
from Richardson’s account but did not believe Richardson had sent them.
      2
       In the three admitted voicemail excerpts, a man who Hargrove identified as
Richardson can be heard saying as follows:

             The one thing I better not come through that alleyway over
             there any time when cutting in people’s yard, when I’m
             cutting the yard down the street and see some dude sitting
             at that table. I know that for sure. You know I’d go to jail
             for that.

             Because you are not going to allow no man sitting at my
             motherfucking table. I’ll take chair by chair if I have to
             put them in my truck, every day I’ll come and grab one,
             but I’m going to drag that table out there first.

             I’ll tell you that you think I’m going to lie. I don’t give a
             fuck. I’ll go to jail and I’ll be happy in jail, but you and
             another fucking nigger is not going to sit at that
             motherfucking table and act like a motherfucking couple.
                                         6

convicted of four counts of contempt for violation of a TPO. He was sentenced to

four concurrent 180-day terms of incarceration.



                                         II.



         Richardson argues that the trial court erred by failing to merge the four

contempt convictions into one, and abused its discretion by admitting Richardson’s

voicemails into evidence. We consider these arguments in turn.



                                         A.



         On merger, Richardson makes two arguments. First, he argues that the four

Facebook messages were part of a “single continuous episode” and should be

charged as one offense under our traditional fork-in-the-road analysis. Second, and

more ambitiously, he argues that the relevant provision of the Intrafamily Offenses

Act prohibits multiple convictions for separate violations of a single protection

order.
                                           7

                                           i.



      “There is no double jeopardy bar to separate and cumulative punishment for

separate criminal acts, even if those separate acts do happen to violate the same

criminal statute.” Sutton v. United States, 140 A.3d 1198, 1205 (D.C. 2016) (quoting

Brown v. United States, 795 A.2d 56, 63 (D.C. 2002)). Criminal acts are “factually

separate” when they “have occurred at different times and were separated by

intervening events, when they occurred at different places, when the defendant has

reached a fork in the road and has decided to invade a different interest, or when the

first act has come to an end and the next act is motivated by a fresh impulse.” Gray

v. United States, 544 A.2d 1255, 1257 (D.C. 1988) (internal citations omitted). “An

interval of time between two criminal episodes may be quite brief but still show that

a defendant had reached a fork in the road or had acted in response to a fresh

impulse.” Cullen v. United States, 886 A.2d 870, 873 (D.C. 2005) (quotation marks

omitted); see also Maddox v. United States, 745 A.2d 284, 294 (D.C. 2000)

(“[W]hen there is an appreciable period of time between the acts on which two

criminal convictions are based, there is no merger, even if the interval is quite brief.”

(quotation marks omitted)). However, when a series of criminal actions are so close

together as to become “a continuous stream”—for example, a “continuous stream of

threats against a single person” or “a succession of physical blows in a continuing
                                         8

attack on a single victim”—those actions “coalesce into a single . . . offense.”

Williams v. United States, 981 A.2d 1224, 1227 n.8 (D.C. 2009). “Whether two

charged offenses merge into one is a question of law,” which we review de novo.

Ellison v. United States, 919 A.2d 612, 615 (D.C. 2007).



      We find that Richardson’s messages were not part of a “continuous stream”

of communication so as to constitute only one offense. The messages were separated

by an “appreciable period of time,” Maddox, 745 A.2d at 294, with each message

following the preceding message by an hour-and-a-half or more. Richardson cites

to no case where we have found that actions committed so far apart constituted a

“continuous stream.” See Ellison, 919 A.2d at 616 (declining to merge two counts

of sexual abuse where the two sex acts were committed about fifteen minutes apart).

Moreover, nothing about the content of the messages suggests that they expressed a

single, continuous thought (in the way a series of punches might constitute a single,

continuous attack). See Williams, 981 A.2d at 1227 n.8. We agree with the trial

court that after Richardson sent each message he had completed a criminal act and

stood at a “fork in the road” as to whether to commit another. Gray, 544 A.2d at

1257. He could have chosen to stop contacting Hargrove, but instead each time

acted on a fresh impulse to contact her again. Id. Thus, under our traditional
                                          9

analysis, each of Richardson’s messages is punishable as a separate offense, and his

convictions do not merge.



                                          ii.



      Our analysis does not end there because Richardson also argues that our

traditional analysis does not apply to this case. In his view, the Intrafamily Offenses

Act is ambiguous on the question of whether violating a single court order multiple

times amounts to one or multiple offenses. The provision at issue states that

“[v]iolation of any temporary protection order or civil protection order issued under

this subchapter . . . shall be punishable as criminal contempt.”           D.C. Code

§ 16-1005(f)(1). Given the ambiguity he ascribes to that provision, Richardson asks

us to apply the rule of lenity to interpret the Intrafamily Offenses Act as authorizing

just a single conviction attendant to any given court order, no matter how many times

an individual violates it.



      “Because the substantive power to prescribe crimes and determine

punishments is vested with the legislature, the question under the Double Jeopardy

Clause whether punishments are ‘multiple’ is essentially one of legislative intent.”

Ohio v. Johnson, 467 U.S. 493, 499 (1984) (internal citations omitted); see also Byrd

v. United States, 598 A.2d 386, 388-89 (D.C. 1991) (en banc) (“The role of the
                                          10

constitutional guarantee against double jeopardy is limited to assuring that the court

does not exceed its legislative authorization by imposing multiple punishments for

the same offense.” (quotation omitted)).       Determining the appropriate unit of

prosecution is a question of statutory interpretation, Lennon v. United States, 736

A.2d 208, 210 (D.C. 1999), to which the rule of lenity may apply. See Hammond v.

United States, 77 A.3d 964, 968 (D.C. 2013); Heard v. United States, 686 A.2d 1026,

1028 (D.C. 1996). “The rule of lenity states that ‘criminal statutes should be strictly

construed and that ambiguities should be resolved in favor of the defendant.’”

Coleman v. United States, 202 A.3d 1127, 1141 (D.C. 2019) (quoting Whitfield v.

United States, 99 A.3d 650, 656 (D.C. 2014)). However, this rule of statutory

construction is triggered only if we can first say that a given “penal statute’s

language, structure, purpose and legislative history leaves its meaning genuinely in

doubt.” Holloway v. United States, 951 A.2d 59, 65 (D.C. 2008) (quoting United

States Parole Comm’n v. Noble, 693 A.2d 1084, 1104 (D.C. 1997)).



      According to Richardson, § 16-1005(f)(1) can (and therefore must) be read to

define the unit of prosecution as the protection order itself, so that any number of

violations of a single protection order amounts to just one offense. Although we

have previously upheld separate punishments under § 16-1005(f)(1) for multiple
                                           11

violations of a single protection order, see, e.g., In re Shirley, 28 A.3d 506, 509 (D.C.

2011), we have never squarely considered the argument Richardson advances here.



      We do not perceive the ambiguity Richardson assigns to § 16-1005(f)(1), and

thus have no cause to apply the rule of lenity. Instead, the provision unambiguously

permits separate punishments for each violation of a court order. The provision

defines the unit of prosecution as a “violation” of a protection order. A “violation”

is a discrete act, capable of repetition. See Freundel v. United States, 146 A.3d 375,

383 (D.C. 2016) (contrasting voyeurism, a discrete act that can give rise to separate

punishments, with stalking, which is specifically defined, via statute, “as a ‘course

of conduct.’”). It is a basic assumption of double jeopardy jurisprudence that

repeated violations of a single provision may be punished separately. See, e.g.,

Blockburger v. United States, 284 U.S. 299, 302 (1932) (holding that each in a series

of successive drug sales to the same individual is “a distinct offense, however closely

they may follow each other”); see also Ellison, 919 A.2d at 616; Brown, 795 A.2d

at 63; Gardner v. United States, 698 A.2d 990, 1002 (D.C. 1997). 3


      3
        Nor are we persuaded by Richardson’s argument that “violation” does not
indicate a discrete act because it is not preceded by an “article or qualifier” such as
“a,” “the,” “every,” “any,” or “each.” Section 16-1005(f)(1)’s statutory phrase,
“[v]iolation of any temporary protection,” suggests a discrete act even absent a
preceding article or qualifier. Consider Ellison, 919 A.2d at 616, in which we upheld
separate punishments for discrete violations of a provision criminalizing
                                         12

      Nor can Richardson point to any authority, in any jurisdiction, where a court

has invoked lenity to prohibit separate punishments for subsequent violations of the

same statute.     The only authorities cited by Richardson concern whether

simultaneous violations could be punished separately. See Bell v. United States, 349

U.S. 81, 83-84 (1955) (only one Mann Act offense where defendant simultaneously

transported two women across state lines “for the purpose of prostitution or

debauchery, or for any other immoral purpose”); United States v. Dunford, 148 F.3d

385, 390 (4th Cir. 1998) (only one offense where the defendant simultaneously

possessed multiple firearms). The question in Bell, whether a “single transaction”

can be subdivided into “multiple offenses” and punished separately, 349 U.S. at 84,

is very different from the question here—whether discrete transactions may be




misdemeanor sexual abuse, despite the fact that the provision does not explicitly
criminalize “a,” “the,” “every,” “any,” or “each” sexually suggestive act. Indeed,
the language at issue in Ellison was even more amenable than here to a reading
permitting only a single violation per victim. See D.C. Code § 22-3010.01(a) (2021
Supp.) (“Whoever, being 18 years of age or older and more than 4 years older than
a child . . . engages in sexually suggestive conduct with that child or minor shall be
imprisoned for not more than 180 days.”). Moreover, a subsequent subsection of
§ 16-1005 refers back to “establishing a violation under subsection[] (f),” § 16-
1005(h) (emphasis added), further cutting against Richardson’s argument. Although
it is true that in Hammond, 77 A.3d at 967-68, we pointed to the word “the” in “the
firearm” as evidence the legislature intended the possession of each firearm to be a
separate offense, that was only one piece of evidence, which we considered together
with the statute’s other requirements. Nothing in Hammond suggests that the
omission of the word “the” would have been decisive the other way, especially in a
case where (as here) the offenses were separated by an appreciable amount of time.
                                         13

punished separately. See also United States v. Mullins, 698 F.2d 686, 687 (4th Cir.

1983) (distinguishing, under the same statute at issue in Dunford, between multiple

weapons acquired in a single transaction (one offense) and weapons acquired at

different times or places (separate offenses)). We are unaware of any case where we

have found a statute to be ambiguous as to that second question.



      Because we do not find § 16-1005(f)(1) ambiguous, the rule of lenity does not

apply. We therefore agree with the trial court that separate violations of a single

TPO may be punished separately, and that Richardson’s convictions do not merge.



                                         B.



      Finally, we turn to Richardson’s argument that the trial court abused its

discretion when it admitted as evidence the voicemails he left on Hargrove’s phone.

“It is fundamental that evidence of prior bad acts independent of the crimes charged

is inadmissible to show the defendant’s disposition or propensity to commit the

charged offenses.” Harrison v. United States, 30 A.3d 169, 176 (D.C. 2011); see

also Fed. R. Evid. 404(b) (“Evidence of any other crime, wrong, or act is not

admissible to prove a person’s character in order to show that on a particular

occasion the person acted in accordance with the character.”).         Nonetheless,

evidence of prior bad acts may be admissible when used for a “substantial, legitimate
                                         14

purpose” that outweighs the danger of unfair prejudice to the defendant. Johnson v.

United States, 683 A.2d 1087, 1092 (D.C. 1996) (en banc) (quoting Drew, 331 F.2d

at 89-90). We review the admission of other-crimes evidence for abuse of discretion.

Sanders v. United States, 809 A.2d 584, 590-91 (D.C. 2002).



      On the threshold question of whether the voicemails even qualified as prior

bad acts, the trial court reasoned that they did so marginally because they were

“minimally in the nature of a criminal offense” given that they were threatening. We

agree, and so agree that Drew’s strictures apply. 4 However, we also agree with the

trial court that (1) the voicemails were relevant to Richardson’s motive and “the

identity of the person” who committed the offense, Drew, 331 F.2d at 90, and (2)

the prejudicial effect of admitting them did not outweigh their probative value, id.



      Richardson contends, to the contrary, that the voicemails were not relevant to

the issue of identity because his identity could have been sufficiently established by

Hargrove’s testimony alone. Richardson confuses relevance with strict necessity. It

is true that the government had plenty of evidence that Richardson sent the Facebook


      4
        It is Richardson who argues that the voicemails do not qualify as prior bad
acts, even though that argument works against his interests as it would deprive him
of Drew’s heightened protections against admitting such evidence. He is perhaps
operating under the mistaken impression that if the evidence were not covered by
Drew, it would somehow raise the bar to admissibility, but the opposite is true.
                                          15

messages without introducing the voicemails as further evidence of that fact—the

messages came from his Facebook account, after all. But that is beside the point.

The government is not confined to presenting the bare minimum of evidence

sufficient to support its charges. In assessing relevance, a trial court may consider

the availability of “less risky alternative proof,” Old Chief v. United States, 519 U.S.

172, 183 (1997), but “the mere fact that two pieces of evidence might go to the same

point would not . . . necessarily mean that only one of them might come in”—

particularly where such a limitation would compromise the “evidentiary richness”

or “narrative integrity” of the case. Id.; see also McFarland v. United States, 821

A.2d 348, 353 (D.C. 2003).



      Here, the government had every reason to fully develop its evidence, beyond

the bare minimum, that Richardson sent the Facebook messages in question.

Richardson’s defense to the charges was one of misidentification, specifically, that

he was not the author or the Facebook messages. See Jackson v. United States, 623

A.2d 571, 582 (D.C. 1993) (there “must be a legitimate, contested issue in the case”

that the other crimes evidence is probative of before it may be admitted (emphasis

added)). The voicemails thus spoke to the central dispute in the case, as they tended

to corroborate the government’s narrative that Richardson sent the Facebook

messages (similar in content to the voicemail messages he left). “[W]here the
                                            16

accused denies that he committed the act[,] the prosecutor is permitted, as part of his

effort to prove that the particular accused did commit the act, to prove that the

accused had a motive . . . .” Bacchus v. United States, 970 A.2d 269, 275 (D.C.

2009) (ellipses and quotation marks omitted). Moreover, “where one . . . partner in

a relationship commits a crime against the other, any fact or circumstance relating

to ill-feeling; ill-treatment; jealousy; prior assaults; personal violence; threats, or any

similar conduct or attitude by [that partner] are relevant to show motive . . . .” Id. at

276 (quoting Mitchell v. United States, 629 A.2d 10, 13 (D.C. 1993)). Finally, we

do not think the voicemails were particularly prejudicial, but share the trial court’s

assessment that they were only “minimally” in the nature of other crimes evidence.



                                           III.



       We affirm the judgment of the Superior Court.


                                                                              So ordered.